THIRD DIVISION
                                                                         May 10, 2006




No. 1-05-2761


COMMERCE TRUST COMPANY, as Personal                            )   Appeal from the
Representative of the Estates of Christine Marie White,        )   Circuit Court of
deceased, and John Michael White, Deceased, and ADAM           )   Cook County
WHITE, KATHERINE WHITE, IAN WHITE and GIOVANNA                 )
WHITE,                                                         )
                                                               )
                    Plaintiffs-Appellees,                      )
                                                               )
v.                                                             )
                                                               )
AIR 1ST AVIATION COMPANIES, INC., a Corporation,               )
                                                               )
                    Defendant-Appellant                        )
                                                               )
(Mitsubishi Heavy Industries, Ltd, a Corporation; Mitsubishi   )
Heavy Industries America, Inc., a Corporation; Honeywell       )
International, Inc., a Corporation; Woodward Governor          )
Company, a Corporation; Stan Blaylock and Wayne Bates,         )   Honorable
                                                               )   Dennis J. Burke,
                    Defendants).                               )   Judge Presiding.




      JUSTICE KARNEZIS delivered the opinion of the court:

      Christine Marie White and John Michael White (White) were killed when the small

plane piloted by White crashed in New Mexico. Plaintiffs, the Commerce Trust

Company, as the personal representative of the Whites's estates, and the Whites's four

children, Adam White, Katherine White, Ian White and Giovanna White, filed a wrongful

death and survivorship action in the circuit court of Cook County against manufacturers
1-05-2761


and sellers of the plane and its component parts, including against defendant Air 1st

Aviation Companies (Air 1st Aviation), the firm that sold the plane to White. Air 1st

Aviation filed a motion to dismiss the action against it for lack of personal jurisdiction.

The court denied the motion. On interlocutory appeal, Air 1st Aviation argues that the

court erred in finding personal jurisdiction. We affirm.

                                        BACKGROUND

       On June 10, 2001, the Whites were killed when their plane, a model MU-2B-20

passenger aircraft manufactured by Mitsubishi, crashed in Cerrillos, New Mexico, upon

approach to land in Santa Fe, New Mexico. White, a licensed private pilot, was flying

the plane from Peoria County, Illinois, to Santa Fe. Illinois residents, the Whites resided

in Woodford County, the county adjacent to Peoria County. An orthodontist, Michael

had offices in Peoria County, Woodford County, Tazewell County, LaSalle County,

Fulton County and Bureau County and business interests in several subdivisions and a

shopping center in Peoria County.

       White bought the plane from Air 1st Aviation, an aircraft brokerage firm, in South

Carolina on April 27, 2001. He signed an agreement with Royal Robbins, president and

coowner of Air 1st Aviation, for the purchase of the plane for $285,000. Pursuant to the

agreement, White paid $75,000 by check and signed bills of sale for two aircraft he

already owned, a Cessna and an Aerostar, transferring title to the two aircraft to Air 1st

Aviation. The agreement provided that Air 1st Aviation would tender any offers to

purchase it received on the two aircraft to White for his approval. Upon sale of one or


                                              2
1-05-2761


both aircraft, the $210,000 balance due under the agreement would be paid to Air 1st

Aviation and any overage received by Air 1st Aviation would be remitted to White.

White was to pay monthly interest at a 10% annualized rate on the unpaid balance. The

full amount due under the agreement was due and payable on or before September 1,

2001.

        White flew the Cessna to Air 1st Aviation in South Carolina and left it there when

he took possession of the Mitsubishi. The Aerostar remained in Illinois pending repair

of a broken propellor. After White's death, Air 1st Aviation submitted offers to purchase

it received on the Cessna to the executor of White's estate. None were accepted. Air

1st Aviation sent a letter to the executor stating its claim to the $210,000 balance due

under the agreement. In December 2001, Air 1st Aviation filed an action in the Aiken

County, South Carolina, court of common pleas against White's estate for the balance

and interest due under the agreement. In November 2002, Air 1st Aviation won a

summary judgment motion against the estate for $241,986.68. The estate satisfied the

judgment in June 2003.

        In February 2003, plaintiffs filed a wrongful death and survival action in Cook

County against defendants Honeywell International, Inc.; Mitsubishi Heavy Industries,

Ltd.; Mitsubishi Heavy Industries America, Inc.; Woodward Governor Company; Stan

Blaylock and Wayne Bates. 1 On June 9, 2003, in their 22-count first amended

        1
            In an unpublished order, we previously affirmed the circuit court's denial of

Honeywell's motion to transfer the case from Cook County to Peoria County on forum

                                               3
1-05-2761


complaint, plaintiffs added Air 1st Aviation as a defendant. The complaint alleged that

Air 1st Aviation entered into a purchase and sale agreement with White under which

White would receive the Mitsubishi MU-2B-20 aircraft in exchange for a sum of money

and ownership of two aircraft located in Illinois and that, on April 27, 2001, White

obtained ownership of the Mitsubishi pursuant to the agreement.

       Product liability counts XVII and XVIII charged that, when the plane left Air 1st

Aviation's control, it was defective, unreasonably dangerous and/or unfit for its intended

use, proximately causing the crash that killed the Whites. Negligence counts XIX and

XX charged that Air 1st Aviation breached its duty of care to decedents and plaintiffs by

negligently selling a defective and unreasonably dangerous aircraft, selling an aircraft

that had not been properly maintained or repaired and failing to provide adequate

instructions regarding the aircraft, proximately causing the crash that killed the Whites.

Breach of warranty counts XXI and XXII charged that Air 1st Aviation breached express


non conveniens grounds. See Commerce Trust Co. v. Mitsubishi Heavy Industries,

Inc., No. 1-04-0102 (August 11, 2004).




                                             4
1-05-2761


and/or implied warranties that the aircraft was airworthy, of merchantable quality, fit and

safe for the purpose for which it was designed, manufactured, serviced and sold and

free from defects, thereby proximately causing the crash that killed the Whites.

        In August 2003, Air 1st Aviation filed a motion to dismiss for lack of personal

jurisdiction pursuant to section 2-301 of the Illinois Code of Civil Procedure (Code) (735

ILCS 5/2-301 (West 2002)). It argued that it was a Georgia corporation with its principal

place of business in South Carolina and registered offices in Georgia and South

Carolina, it neither transacted business in Illinois nor specifically marketed its products

to Illinois consumers and it did not have the requisite minimum contacts for jurisdiction

under the Illinois and United States Constitutions. On August 2, 2005, the court denied

the motion to dismiss. It found Air 1st Aviation submitted to personal jurisdiction in

Illinois pursuant to sections 2-209(a)(2) and 2-209(a)(7) of the Illinois long-arm statute

(735 ILCS 5/2-209(a)(2), (a)(7) (West 2002)) and the due process requirements of the

United States and Illinois Constitutions. On September 1, 2005, Air 1st Aviation filed a

timely petition in this court for leave to file an interlocutory appeal pursuant to Supreme

Court Rule 306(a)(3) (166 Ill. 2d R. 306(a)(3)). We granted the petition.

                                         ANALYSIS

       The sole question in this case is whether the court erred in denying Air 1st

Aviation's motion to dismiss for lack of personal jurisdiction. Plaintiffs have the burden

of establishing a prima facie basis for in personam jurisdiction over Air 1st Aviation, a

nonresident defendant. Kostal v. Pinkus Dermatopathology Laboratory, P.C., 357 Ill.


                                             5
1-05-2761


App. 3d 381, 383, 827 N.E.2d 1031, 1033 (2005). Where, as here, the circuit court

decided the issue of jurisdiction without an evidentiary hearing, we review the court's

decision de novo. Kostal, 357 Ill. App. 3d at 383, 827 N.E.2d at 1034.

       In determining whether an Illinois court may assert personal jurisdiction over a

nonresident defendant, we traditionally used a two-prong analysis, evaluating whether

the facts of the case meet the requirements for (1) personal jurisdiction under the Illinois

long-arm statute (735 ILCS 5/2-209 (West 2002)) and (2) due process under both the

United States and Illinois Constitutions. Rollins v. Ellwood, 141 Ill. 2d 244, 275, 565

N.E.2d 1302, 1314 (1990). The long-arm statute enumerates 14 specific acts upon

which jurisdiction over a nonresident defendant can be exercised. Plaintiffs assert three

of those acts as bases for jurisdiction over Air 1st Aviation: the transaction of any

business within Illinois (section 2-209(a)(1)), the commission of a tortious act within

Illinois (section 2-209(a)(2)) and the making or performance of any contract or promise

substantially connected with Illinois (section 2-209(a)(7)). Plaintiffs also assert that

exercising personal jurisdiction over Air 1st Aviation meets the due process

requirements of both the United States and Illinois Constitutions.

       This two-step analysis is, however, no longer necessary. Kostal, 357 Ill. App. 3d

at 386, 827 N.E.2d at 1036. Section 2-209(c) of the long-arm statute, commonly

referred to as a "catch-all provision," extends the scope of the statute to allow a court to

"exercise jurisdiction on any other basis now or hereafter permitted by the Illinois

Constitution and the Constitution of the United States." 735 ILCS 5/2-209(c) (West


                                              6
1-05-2761


2002); Kostal, 357 Ill. App. 3d at 386, 827 N.E.2d at 1036. Section 2-209(c) is an

independent basis for asserting personal jurisdiction over a defendant. Kostal, 357 Ill.

App. 3d at 386, 827 N.E.2d at 1036. Therefore, where the contacts between an out-of-

state defendant and Illinois plaintiff satisfy both federal and state due process concerns,

the requirements of the long-arm statute have been met and no other inquiry, i.e.,

whether the defendant did any of the acts enumerated in sections 2-209(a) (1) through

(a) (14), is required. Kostal, 357 Ill. App. 3d at 387, 827 N.E.2d at 1036. Because a

difference could exist between federal due process guarantees and Illinois due process

guarantees, we must consider whether the court's exercise of personal jurisdiction

satisfies both the federal and state due process guarantees. Kostal, 357 Ill. App. 3d at

387-88, 827 N.E.2d at 1037, following Rollins, 141 Ill. 2d at 275, 565 N.E.2d at 1316

("[t]he Illinois Constitution contains its own guarantee of due process to all persons (Ill.

Const.1970, art. I, ' 2), a guarantee which stands separate and independent from the

Federal guarantee of due process").

                                    1. Dead-Man's Act

       As a preliminary matter, we must consider Air 1st Aviation's argument that the

court erred in not ruling on plaintiffs' motion to bar portions of Robbins' affidavit attached

to Air 1st Aviation's motion to dismiss for violating the Dead-Man's Act (735 ILCS 5/8-

201 (West 2002)). The Dead-Man's Act provides that, when a deceased is a party to a

lawsuit, no adverse or interested party may testify on his or her behalf to any

conversation with the deceased person or to any event that took place in the presence


                                              7
1-05-2761


of the deceased. 735 ILCS 5/8-201 (West 2002); Moran v. Erickson, 297 Ill. App. 3d

342, 360-61, 696 N.E.2d 780, 792 (1998). The contested evidence concerns Robbins'

averments that White initiated the contact with Air 1st Aviation by calling Air 1st Aviation

in South Carolina regarding the plane; White flew to South Carolina twice to negotiate

the purchase of the plane; all oral and written agreements and negotiations occurred in

South Carolina; and the agreement was signed by White and Robbins in South

Carolina.

       During the nonevidentiary hearing on the motion to dismiss, plaintiffs reiterated

their objection to certain portions of Robbins' affidavit and also stated their objections to

Robbins' deposition testimony on the same basis. Air 1st Aviation responded that an

exception to the Dead-Man's Act, section 8-201(a) of the Act, applied because, in

response to the motion to dismiss, plaintiffs submitted affidavits by White's personal

assistant and White office receptionist, each of whom stated that she took telephone

calls to White's office from Robbins and was "unaware of any reason that Zipper

Robbins and Dr. White would correspond other than the purchase and sale of

airplanes." Air 1st Aviation argued that by submission of the affidavits, plaintiffs waived

any Dead-Man's Act objections to Robbins' testimony regarding those conversations.

See In re Estate of Sewart, 274 Ill. App. 3d 298, 306, 652 N.E.2d 1151, 1157 (1995);

Moran, 297 Ill. App. 3d at 361, 696 N.E.2d at 793.

       Although the court and the parties discussed the Dead-Man's Act issue, the court

did not rule on the motion to exclude Robbins' testimony. It is the responsibility of the


                                              8
1-05-2761


party filing a motion to request the trial court to rule on the motion, and when no ruling

has been made on a motion, it is presumed to have been abandoned absent

circumstances indicating otherwise. People v. Flynn, 341 Ill. App. 3d 813, 821-22, 792

N.E.2d 527, 535 (2003). Plaintiffs did not obtain a ruling on the motion to strike portions

of Robbins' affidavit, either during the hearing on the motion to dismiss or during the

court's extensive oral ruling on the motion to dismiss some three weeks later. Where,

as here, a party moves to strike an affidavit, its failure to obtain a ruling on its motion to

strike operates as a waiver of the objections to the affidavit. Woolums v. Huss, 323 Ill.

App. 3d 628, 633, 752 N.E.2d 1219, 1224 (2001).            Moreover, Dead-Man's Act

objections notwithstanding, the contested evidence is solely relevant to White's contacts

with South Carolina: his initial call to, two trips to, negotiations in and signing of the

contract in South Carolina. Asserting personal jurisdiction is not a contest between two

states, with the "winning" state being the one with the most contacts and thus able to

assert jurisdiction. Viktron Ltd. Partnership v. Program Data Inc., 326 Ill. App. 3d 111,

118, 759 N.E.2d 186, 194 (2001). Conduct that would provide a basis for jurisdiction

over Air 1st Aviation in South Carolina is irrelevant in determining whether jurisdiction

exists in Illinois. Viktron Ltd. Partnership, 326 Ill. App. 3d at 119, 759 N.E.2d at 194.

The proper jurisdictional inquiry focuses on Air 1st Aviation's conduct relative to Illinois,

not South Carolina. Viktron Ltd. Partnership, 326 Ill. App. 3d at 119, 759 N.E.2d at 194.

The circuit court's detailed oral ruling did not rely on any of the contested evidence.

Rather, the court properly focused on White's contacts with Illinois, not South Carolina.


                                               9
1-05-2761


                           2. Federal Due Process Standards

       Assertion of personal jurisdiction over an out-of-state defendant satisfies federal

due process guarantees so long as the defendant has sufficient "minimum contacts"

with the forum state, such that maintaining an action there comports with " 'traditional

notions of fair play and substantial justice.' " International Shoe Co. v. Washington, 326

U.S. 310, 316, 90 L. Ed. 95, 102, 66 S. Ct. 154, 158 (1945), quoting Milliken v. Meyer,

311 U.S. 457, 463, 85 L. Ed. 278, 283, 61 S. Ct. 339, 343 (1940). Those minimum

contacts must involve "some act by which the defendant purposefully avails itself of the

privilege of conducting activities within the forum State, thus invoking the benefits and

protections of its laws." Hanson v. Denckla, 357 U.S. 235, 253, 2 L. Ed. 2d 1283, 1298,

78 S. Ct. 1228, 1240 (1958). In order to find sufficient minimum contacts/purposeful

availment, we must look to whether the defendant deliberately reached out and created

continuing obligations between itself and residents of the forum state. Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 473, 85 L. Ed. 2d 528, 541, 105 S. Ct. 2174, 2182

(1985). The contacts cannot be merely " 'random,' 'fortuitous,' 'attenuated' " or result

from the unilateral actions of a third party. Burger King Corp., 471 U.S. at 475, 85 L.

Ed. 2d at 542, 105 S. Ct. at 2183, quoting Keeton v. Hustler Magazine, Inc., 465 U.S.

770, 774, 79 L. Ed. 2d 790, 797, 104 S. Ct. 1473, 1478 (1984). The defendant's

conduct and connections with the forum state must be such that "he should reasonably

anticipate being haled into court there." World-Wide Volkswagen Corp. v. Woodson,

444 U.S. 286, 297, 62 L. Ed. 2d 490, 501, 100 S. Ct. 559, 567 (1980).


                                            10
1-05-2761


       In addition to establishing the nonresident defendant has sufficient minimum

contacts with the forum state, a plaintiff must also establish that the cause of action

arises out of those contacts and that it is reasonable to require the defendant to litigate

in that state. Burger King Corp., 471 U.S. at 471-78, 85 L. Ed. 2d at 540-44, 105 S. Ct.

at 2181-85.

                                   a. Minimum Contacts

       In order to determine whether sufficient minimum contacts exist to support

personal jurisdiction, we do not focus on the mere existence of a contract between the

parties, nor on the place of contracting or of performance. Viktron Ltd. Partnership, 326

Ill. App. 3d at 121, 759 N.E.2d at 196, citing Burger King Corp., 471 U.S. at 478-79, 85

L. Ed. 2d at 544-45, 105 S. Ct. at 2185. Rather, in assessing whether the defendant

purposely established minimum contacts with the forum state, where, as here, a

contract exists, we focus on prior negotiations and future consequences, as well as on

the terms of the contract and the course of dealing between the parties. Viktron Ltd.

Partnership, 326 Ill. App. 3d at 121, 759 N.E.2d at 196, citing Burger King Corp., 471

U.S. at 479, 85 L. Ed. 2d at 545, 105 S. Ct. at 2185. A defendant has accepted the

privilege of conducting business within the forum state and can reasonably be required

to litigate there if he engaged in significant activities within the forum state or created

continuing obligations with a citizen of that state. Viktron Ltd. Partnership, 326 Ill. App.

3d at 121, 759 N.E.2d at 196, citing Burger King Corp., 471 U.S. at 475-76, 85 L. Ed. 2d

at 543, 105 S. Ct. at 2184.


                                              11
1-05-2761


       There is no question that Air 1st Aviation created such continuing obligations

here. It created an ongoing business relationship with White, an Illinois resident. It

entered into an agreement with White pursuant to which it agreed to try to sell White's

Cessna and Aerostar planes in order to satisfy White's outstanding balance due under

the agreement. Under the agreement, White continued to be obligated to Air 1st

Aviation for the balance and interest due and Air 1st Aviation continued to be obligated

to sell the planes, tender any offers to White in Illinois and, in the event of an overage in

receipts, pay that overage to White in Illinois. Further, one of the planes, the Aerostar,

was disabled and remained in Illinois pending further action by White to repair and

transport it to South Carolina in satisfaction of his obligation.

       Looking to prior negotiations and the course of dealing between the parties, there

is no question that some of those negotiations occurred over the phone between

Robbins in South Carolina and White in Illinois. Robbins testified that he called White in

Illinois regarding the sale of the Mitsubishi. This is verified by the affidavits submitted by

White's assistants, who testified to receiving at least six calls from Robbins to White.

       The future consequences of the agreement are clear. Air 1st Aviation remained

tied to White, an Illinois resident, until that resident repaired and transported the

Aerostar, approved the sales of the Cessna and Aerostar and/or paid the amount due

under the agreement by September 1, 2001. In order to retrieve the Aerostar and/or

receive interest or payment under the agreement, Air 1st Aviation necessarily had to

continue dealing with Illinois resident White, calling him in Illinois, submitting offers to


                                              12
1-05-2761


him in Illinois, paying overages to him in Illinois or receiving the monies from him in

Illinois.

        Air 1st Aviation clearly reached into Illinois to reach potential customers for its

planes. Robbins testified that Air 1st Aviation advertised its plane brokerage services in

national magazines, including the Wall Street Journal, Executive Controller and Trade-

A-Plane, and maintained a website accessible to all. Further, here, Air 1st Aviation

purposely reached out to one particular customer in Illinois.

        Air 1st Aviation could reasonably expect to be haled into court in Illinois if it

reneged on its agreement or something went wrong with the plane because the

agreement was with an Illinois resident, the Mitsubishi it sold was in Illinois and part of

the collateral for the agreement was still in Illinois. Air 1st Aviation communicated with

White in Illinois before entering into the agreement; knew it was entering into the

agreement with an Illinois resident because the agreement listed White's Illinois

address; knew the Aerostar was still in Illinois; knew it had to submit offers to Illinois;

knew it had to communicate with Illinois to get the balance due under the contract; and

knew an Illinois resident would keep his new plane in Illinois, where he had kept his two

other planes. Despite knowing all this, Air 1st Aviation still chose to enter into a

continuing relationship with an Illinois resident. It purposefully established minimum

contacts with Illinois and it should be no surprise that it is now being sued in Illinois.

                                      b. "Arising Out Of"

        An action arises out of a defendant's contacts with a forum state where that


                                               13
1-05-2761


cause " 'lie[s] in the wake of the commercial activities by which the defendant submitted

to the jurisdiction' of the forum state." West Virginia Laborers Pension Trust Fund v.

Caspersen, 357 Ill. App. 3d 673, 681, 829 N.E.2d 843, 850 (2005), quoting Heritage

House Restaurants, Inc. v. Continental Funding Group, Inc., 906 F.2d 276, 281 (7th Cir.

1990). Plaintiffs' cause of action lies in the wake of Air 1st Aviation's contacts with

Illinois. Plaintiffs charged that Air 1st Aviation breached its duty of care to the Whites

and plaintiffs by negligently selling a defective and unreasonably dangerous aircraft,

selling an aircraft that had not been properly maintained or repaired and failing to

provide adequate instructions regarding the aircraft; Air 1st Aviation was negligent

because the plane was defective, unreasonably dangerous and unfit for its intended

purpose when it left Air 1st Aviation's control; and Air 1st Aviation breached express

and/or implied warranties that the aircraft was airworthy, of merchantable quality, fit and

safe for the purpose for which it was designed, manufactured, serviced and sold and

free from defects; all of which proximately caused the crash that killed the Whites and

injured plaintiffs.

       These charges arise out of Air 1st Aviation's sale of the Mitsubishi to an Illinois

resident. It was not coincidental that the Mitsubishi began its fatal flight in Illinois. As

noted above, Air 1st Aviation knew it was selling the plane to an Illinois resident and that

the plane would be housed in Illinois. The sale of the Mitsubishi was partly negotiated in

Illinois and Air 1st Aviation had a continuing business relationship with the Illinois

resident. The sale of the allegedly defective aircraft, failure to provide adequate


                                              14
1-05-2761


instruction and breach of any warranties are inextricably linked to Air 1st Aviation's sale

of the aircraft to an Illinois resident and its continuing contacts with Illinois.

                                      c. Reasonableness

       Five factors guide the inquiry into whether it is reasonable to require a

nonresident defendant to litigate in the forum state: (1) the burden on the defendant to

defend the action in the forum state; (2) the forum state's interest in adjudicating the

dispute; (3) the plaintiff's interest in obtaining effective relief; (4) the interstate judicial

system's interest in obtaining the most efficient resolution of the action; (5) the shared

interests of the several states in advancing fundamental social policies. Viktron Ltd.

Partnership, 326 Ill. App. 3d at 123, 759 N.E.2d at 198, citing World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 292, 62 L. Ed. 2d 490, 498, 100 S. Ct. 559, 564

(1980). Once a plaintiff has established that the defendant purposely directed his

activities at the forum state, the defendant must present a compelling case that litigating

the dispute there would be unreasonable. Viktron Ltd. Partnership, 326 Ill. App. 3d at

123, 759 N.E.2d at 198, citing Burger King Corp., 471 U.S. at 477, 85 L. Ed. 2d at 544,

105 S. Ct. at 2184-85. Plaintiffs have shown that Air 1st Aviation purposely directed its

brokerage activities to Illinois and entered into a sale and continuing business

relationship with an Illinois resident. Air 1st Aviation, therefore, must show that litigating

this action arising out of that sale and relationship in Illinois would be unreasonable.

       First, Air 1st Aviation has not shown that it would be unduly burdensome to

defend in Illinois. It may be inconvenient for Robbins to leave "his small operation," but


                                                15
1-05-2761


that does not make it burdensome. Second, Illinois obviously has a strong interest in

providing its citizens with a convenient forum to litigate. The fact that previous litigation

regarding the agreement and construction of its terms has taken place in South Carolina

has little bearing on whether Illinois has an interest in adjudicating the dispute. The

existence of the agreement and any payments due thereunder are no longer contested.

The instant action concerns entirely different issues regarding product liability, breach

of warranty and negligence. Similarly, with regard to the third factor, plaintiffs' interest in

obtaining effective relief in Illinois is not impacted by the fact that an entirely different

matter, payment due under the agreement, was adjudicated in South Carolina. Any

damages plaintiffs sustained were sustained in Illinois, not South Carolina.

       Lastly, Air 1st Aviation advances no compelling argument regarding factors four

and five, that litigating in South Carolina would best serve the interstate judicial system's

interest in obtaining the most efficient resolution of the action or the shared interests of

the several states in advancing fundamental social policies. Air 1st Aviation posits that,

because the agreement has been adjudicated in South Carolina with counsel from both

sides already familiar with the case, it would be efficient for plaintiffs to litigate against

Air 1st Aviation in South Carolina while continuing to litigate against the other

defendants in Illinois. Since a different issue was litigated in South Carolina and

requiring plaintiffs here to litigate in two forums would result in inefficient, duplicative

litigation, Air 1st Aviation's argument fails.

       In sum, Air 1st Aviation has sufficient "minimum contacts" with Illinois, plaintiffs'


                                                 16
1-05-2761


cause of action arises out of those contacts and it is reasonable to require Air 1st

Aviation to defend in Illinois such that maintaining an action against Air 1st Aviation in

Illinois comports with traditional notions of fair play and substantial justice under the

federal due process standards.

                              3. Illinois Due Process Standards

        For many of the same reasons that asserting personal jurisdiction over Air 1st

Aviation in Illinois would not offend federal due process guarantees, Illinois due process

guarantees are satisfied. Under the Illinois Constitution's guarantee of due process,

"[j]urisdiction is to be asserted only when it is fair, just, and reasonable to require a

nonresident defendant to defend an action in Illinois, considering the quality and nature

of the defendant's acts which occur in Illinois or which affect interests located in Illinois."

Rollins, 141 Ill. 2d at 275, 565 N.E.2d at 1316. Air 1st Aviation's acts in Illinois, its

national advertising and its entering into an agreement and ongoing relationship with

and supplying a plane to an Illinois citizen affected many Illinois interests, including the

health and safety of that citizen and his wife, the well-being of his children and the

safety of Illinois aircraft and air traffic. It was entirely foreseeable that if an injury

happened to White or his family as a result of his purchase of the plane from Air 1st

Aviation, that injury would primarily be felt in Illinois. It is, therefore, fair, just and

reasonable to require Air 1st Aviation to defend a wrongful death and survival action in

Illinois.

        For the reasons stated above, we affirm the decision of the circuit court denying


                                                17
1-05-2761


Air 1st Aviation's motion to dismiss this cause for lack of personal jurisdiction.

       Affirmed.            HOFFMAN, P.J., and ERICKSON, J., concur.




                                             18